
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.12



SEVENTH AMENDMENT TO TRANSITION SERVICES AGREEMENT


        This SEVENTH AMENDMENT TO TRANSITION SERVICES AGREEMENT ("Amendment"),
dated December 26 2016 and deemed effective as of January 29th 2017, is made and
entered into by and between L Brands, Inc., f/k/a Limited Brands, Inc. ("L
Brands"), and Lerner New York Holding, Inc. and New York & Company, Inc.,
successor in interest to New York & Co. Group, Inc. (collectively, "Buyer"
and/or "Lerner"). Defined terms that are used but not defined herein shall be as
defined in the Transition Services Agreement dated November 27, 2002, as amended
("TSA"), between L Brands and Lerner. The parties wish to amend the TSA and
Schedules as described below. It is therefore agreed as follows:

1.Schedule III, Section 1.13 shall be amended by replacing the language
contained in the Sixth Amendment to Transition Services Agreement, dated
September 14, 2010 ("Sixth Amendment"), with the following provision:

"Section 1.13. In addition to any other fees as stated herein, Lerner shall pay
a Management Fee to L Brands, without offset or deduction, in the amount of
0.17% of net revenues on Lerner products distributed through L Brands'
facilities, determined in accordance with United States generally accepted
accounting principles ("Management Fee"). Lerner agrees that substantially all
products intended for sale in Lerner's stores in the United States of America
shall be distributed through L Brands' facilities during the term of the TSA,
unless L Brands shall consent, in its sole discretion, to the distribution of
any such products by Lerner or a third party. Lerner shall pay the Management
Fee to L Brands on a monthly basis, in accordance with the monthly invoice
payment process described below. Monthly invoices shall be based upon an
estimate of net revenues provided by Lerner prior to the commencement of each
quarter of each Fiscal Year. Within thirty (30) days following the end of each
quarter of each Fiscal Year, Lerner shall reconcile the amount paid on the
estimated net revenues to the actual net revenues, and shall notify L Brands of
any overpayment or underpayment. Any such overpayment or underpayment shall be
deducted from or added to, as the case may be, the subsequent monthly invoice.
For any partial Fiscal Year at the end of the term, the Management Fee shall be
reduced to the months in such Fiscal Year that this Agreement shall be
effective."

2.This Amendment is supplementary to and modifies the TSA. This Amendment shall
be incorporated as part of the TSA. The terms of this Amendment supersede the
provisions in the TSA only to the extent that the terms of this Amendment and
the TSA expressly conflict. However, nothing in this Amendment should be
interpreted as invalidating the TSA, and provisions of the TSA will continue to
cover relations between the parties insofar as they do not expressly conflict
with this Amendment.

1

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Amendment as
of the date first written above.



 

LERNER NEW YORK HOLDING, INC.

  L BRANDS, INC.  

By:

 

/s/ Sheamus Toal

     

By:

 

/s/ Bruce Mosier

     

Name:

  Sheamus Toal       Name:   Bruce Mosier      

Title:

  Executive Vice President,
Chief Financial Officer       Title:   Executive Vice President,
Logistics      

Date:

  January 24, 2017       Date:   January 30, 2017      

NEW YORK & COMPANY, INC.

 

 

 

 

 

 

 

By:

 

/s/ Sheamus Toal

     

 

 

 

 

 

 

Name:

  Sheamus Toal                  

Title:

  Executive Vice President,
Chief Financial Officer                  

Date:

  January 24, 2017                

2

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.12



SEVENTH AMENDMENT TO TRANSITION SERVICES AGREEMENT
